DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly discovered prior art, Irisawa US 20150160168, will be used in combination with previously cited prior arts Hidehiko and Yamamoto.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 14, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidehiko JP2003185639 in view of Yamamoto US 20110286005 and in further view of Irisawa US 20150160168.
As to claim 1, Hidehiko teaches “A measuring device for measuring an inspection target on the basis of vibration generated when the inspection target has been irradiated with laser light ([0001]; Figure 1), the measuring device comprising: a condensing position deriving portion configured to derive an amount of adjustment (Figure 1, #14, #15; [0036]) of a condensing position of an excitation laser ([0008]) condensing unit configured to condense the laser light (Figure 1, #4, #12 and #13; [0036]) on the basis of a distance between a laser device configured to radiate the laser light and an irradiation location of the laser light ([0036] and [0039]), wherein the laser device is configured to radiate excitation laser light, which is the laser light that causes the inspection target to vibrate in the sound wave region of 20 kHz or less ([0016] teaches the concept of vibrating the object in Hz. Vibrating the object within a desired frequency range only involves routine skill in the art since the frequency depends on the objects location and/or material. It can seen as evidence in Bende US 6694173 that vibrating within a range that falls below 20kHz it known and widely utilized), wherein the excitation laser condensing unit includes a first lens and a second lens for condensing the excitation laser light and adjusts the focusing position of the vibrating laser light (Figure 2, #12 and #13 are the first and second lens within the condensing unit #4).” Hidehiko does not explicitly teach a communication portion although Figure 1 appears to be a feedback system.
Yamamoto teaches “and a communicating portion configured to transmit control information including information representing the amount of adjustment to the excitation laser condensing unit (Figure 1, #14 and #7; [0053]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Yamamoto with Hidehiko. As seen in Hidehiko adjusting the condenser lens impacts the measurement, and it is critical to adjust the distance based on the strength of the laser. Being able to adjust the distance between the measurement system and subject under test increases the accuracy of the system. 
The prior arts do not teach the distance adjustment between the first and second lens.
Irisawa teaches “by adjusting the distance between the first lens and the second lens on the basis of the information representing the amount of adjustment of the distance between the first lens and the second lens ([0072]) included in the received control information transmitted by the communicating portion (Figure 1, #60 is a control means that can communicate with the control means #61 which can adjust the distance between #80 and #81; [0059]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Irisawa with Yamamoto and Hidehiko. Adjusting the distance aids in increases the efficiency of the laser system.

As to claim 3, Hidehiko teaches “a reverberation sound data acquiring portion configured to acquire time-series data of a reverberation sound generated when the inspection target has been irradiated with the laser light; and a reverberation sound analyzing portion configured to acquire a timing at which the inspection target is irradiated with the laser light on the basis of an intensity of the reverberation sound of the time-series data of the reverberation sound acquired by the reverberation sound data acquiring portion, transmit control information including the information representing the timing acquired by the reverberation sound analyzing portion to the laser device configured to radiate the laser light ([0032] and [0033]).”
Yamamoto teaches “wherein the communicating portion is configured to (Figure 1, #14 and #7; [0053]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Yamamoto with Hidehiko.

As to claims 7 and 20, Hidehiko teaches “a determining portion configured to determine faultlessness of a location of the inspection target irradiated with the laser light on the basis of measurement data acquired when vibration has been induced in the inspection target by irradiating the inspection target with the laser light and measurement data acquired when the inspection target has not been irradiated with the laser light that induces the vibration (Figure 1, #11 is a signal analyzer which is capable of the determining faultlessness of a location. If there are not faults, the irradiated object would transmit a normal signal, which would be analyzed by the processor, indicating that no faults are present. If the object is not irradiated, then no signal would be analyzed. When the object is irradiated again at a later time and the analyzed signal differs from the faultless signal, a fault is present).”


As to claim 9, Hidehiko teaches “A measuring system for measuring an inspection target on the basis of vibration generated when the inspection target has been irradiated with laser light ([0001]), the measuring system comprising: an excitation laser device configured to radiate excitation laser light, which is the laser light that causes the inspection target to vibrate (Figure 1, #2 is a pulsed light source which vibrates #1; [0032] and [0033]) in the sound wave region of 20kHz or less ([0016] teaches the concept of vibrating the object in Hz. Vibrating the object within a desired frequency range only involves routine skill in the art since the frequency depends on the objects location and/or material. It can seen as evidence in Bende US 6694173 that vibrating within a range that falls below 20kHz it known and widely utilized); an excitation laser condensing unit configured to condense the excitation laser light radiated by the excitation laser device (Figure 1, #4, #12 and #13; [0036]); and a measuring device including a condensing position deriving portion (Figure 1, #14, #15; [0036]) configured to derive a first amount of adjustment of a condensing position of the excitation laser condensing unit on the basis of a distance between the excitation laser device and an irradiation location of the excitation laser light radiated by the excitation laser device ([0036] and [0039]) wherein the excitation laser condensing unit includes a first lens and a second lens for condensing the excitation laser light and adjusts the focusing position of the vibrating laser light (Figure 2, #12 and #13 are the first and second lens within the condensing unit #4).” Hidehiko does not explicitly teach a communication portion although Figure 1 appears to be a feedback system.
Yamamoto teaches “and a communicating portion configured to transmit control information including information representing the first amount of adjustment to the excitation laser condensing unit (Figure 1, #14 and #7; [0053]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Yamamoto with Hidehiko. As seen in Hidehiko adjusting the condenser lens impacts the measurement, and it is critical to adjust the distance based on the strength of the laser. Being able to adjust the distance between the measurement system and subject under test increases the accuracy of the system. 
The prior arts do not teach the distance adjustment between the first and second lens.
Irisawa teaches “by adjusting the distance between the first lens and the second lens on the basis of the information representing the amount of adjustment of the distance between the first lens and the second lens ([0072]) included in the received control information transmitted by the communicating portion (Figure 1, #60 is a control means that can communicate with the control means #61 which can adjust the distance between #80 and #81; [0059]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Irisawa with Yamamoto and Hidehiko. Adjusting the distance aids in increases the efficiency of the laser system.

As to claim 14, Hidehiko teaches “A measuring method to be executed by a measuring device for measuring an inspection target on the basis of vibration generated when the inspection target has been irradiated with laser light ([0001]), the measuring method comprising steps of: deriving an amount of adjustment of a condensing position (Figure 1, #14, #15; [0036]) of an excitation laser condensing unit (Figure 1, #4, #12 and #13; [0036]) configured to condense the laser light on the basis of a distance between a laser device configured to radiate the laser light and an irradiation location of the laser light ([0036] and [0039]) wherein the laser device is configured to radiate excitation laser light, which is the laser light that causes the inspection target to vibrate in the sound wave region of 20 kHz or less ([0016] teaches the concept of vibrating the object in Hz. Vibrating the object within a desired frequency range only involves routine skill in the art since the frequency depends on the objects location and/or material. It can seen as evidence in Bende US 6694173 that vibrating within a range that falls below 20kHz it known and widely utilized), wherein the excitation laser condensing unit includes a first lens and a second lens for condensing the excitation laser light and adjusts the focusing position of the vibrating laser light (Figure 2, #12 and #13 are the first and second lens within the condensing unit #4).” Hidehiko does not explicitly teach a communication portion although Figure 1 appears to be a feedback system.
Yamamoto teaches “and transmitting control information including information representing the amount of adjustment to the excitation laser condensing unit (Figure 1, #14 and #7; [0053]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Yamamoto with Hidehiko. As seen in Hidehiko adjusting the condenser lens impacts the measurement, and it is critical to adjust the distance based on the strength of the laser. Being able to adjust the distance between the measurement system and subject under test increases the accuracy of the system. 
Irisawa teaches “by adjusting the distance between the first lens and the second lens on the basis of the information representing the amount of adjustment of the distance between the first lens and the second lens ([0072]) included in the received control information transmitted by the communicating portion (Figure 1, #60 is a control means that can communicate with the control means #61 which can adjust the distance between #80 and #81; [0059]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Irisawa with Yamamoto and Hidehiko. Adjusting the distance aids in increases the efficiency of the laser system.

As to claim 16, Hidehiko teaches “acquiring time-series data of a reverberation sound generated when the inspection target has been irradiated with the laser light at a certain timing; acquiring a timing at which the inspection target is irradiated with the laser light on the basis of an intensity of the reverberation sound of the time-series data of the reverberation sound ([0032] and [0033]).”
Yamamoto teaches “and transmitting control information including the information representing the timing to the laser device configured to radiate the laser light (Figure 1, #14 and #7; [0053]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Yamamoto with Hidehiko.


Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidehiko JP2003185639 in view of Yamamoto US 20110286005 and Irisawa US 20150160168 and in further view of Ochiai US 20070157730.
As to claim 2, Yamamoto teaches “wherein the communicating portion is configured to transmit control information including information representing the location to be irradiated with the laser light unit (Figure 1, #14 and #7; [0053]).”
The prior arts do not teach the irradiation location analyzing portion.
Ochiai teaches “an irradiation location analyzing portion configured to select a location to be irradiated with the laser light on the basis of information representing an image of a location of the inspection target scheduled to be irradiated with the laser light, selected by the irradiation location analyzing portion to a sweep device configured to sweep the laser light (Figure 38, #229; [0621] to [0623]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Ochiai with Yamamoto and Hidehiko. Utilizing a camera or other photo acquiring device is known the art. The image captured is analyzed by the system or user to determine the presence of flaws or areas that need to be inspected. This allows for a more accurate and localized measurement.

As to claim 15, Yamamoto teaches “and transmitting control information including information representing the location to be irradiated with the laser light (Figure 1, #14 and #7; [0053]).”
The prior arts do not teach the irradiation location analyzing portion.
Ochiai teaches “selecting a location to be irradiated with the laser light on the basis of information representing an image of a location of the inspection target scheduled to be irradiated with the laser light; to a sweep device configured to sweep the laser light (Figure 38, #229; [0621] to [0623]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Ochiai with Yamamoto and Hidehiko.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidehiko JP2003185639 in view of Yamamoto US 20110286005 and Irisawa US 20150160168 and in further view of Tanaka US 20150119680,
As to claims 4 and 17, the prior arts do not teach the process of filtering the measured data, which on its own, is a very well-known and widely utilized signal processing technique.
Tanaka teaches “a data removing portion configured to remove data during a predetermined time period from a time at which the inspection target has been irradiated with the laser light from measurement data of vibration generated in the inspection target ([0098]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Tanaka with Yamamoto and Hidehiko. Filtering measured data is known in the art since it reduces the amount of data needed to be processed. This makes the system more efficient. 

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidehiko JP2003185639 in view of Yamamoto US 20110286005 and Irisawa US 20150160168 and in further view of Tanaka US 20150119680 and Takuro JP 2018013348 (as seen in IDS).
As to claims 5 and 18, Tanaka teaches “a noise removing portion configured to remove noise from measurement data ([0098]. Nosie is unwanted data, which can be removed as seen in this prior art).”
The prior arts do not explicitly teach the correlation coefficient.
Takuro teaches “on the basis of a correlation coefficient between the measurement data of vibration generated in the inspection target and an evaluation function of the measurement data ([0040] and [0041]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Takuro with Tanaka, Yamamoto and Hidehiko. The use of mathematical techniques to determine a correlation between sets of data is known in the art. This function would optimize the signal processing portion of the system.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidehiko JP2003185639 in view of Yamamoto US 20110286005 and Irisawa US 20150160168 and in further view of Eiji JP2013061180
As to claims 6 and 19, the prior arts do not explicitly teach the step of removing noise.
Eiji teaches “a noise removing portion configured to remove noise from measurement data of vibration on the basis of the measurement data of the vibration generated in the inspection target and data obtained by shifting a phase of time-series data of the measurement data ([0010]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Eiji Yamamoto and Hidehiko. Removing noise via phase shifting is known and widely used in the art. The removal of noise results in a more accurate measurement reading. 

Claims 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidehiko JP2003185639 in view of Yamamoto US 20110286005 and Irisawa US 20150160168 and in further view of Oyagi US 20050027288.
As to claim 8, the prior arts do not teach a housing with soundproofing qualities. The housing #4 in Hidehiko contains the condensing elements and it would be obvious to one of ordinary skill in the art to use a material with soundproofing qualities since choosing one material over another involves routine skill in the art.
Oyagi teaches “wherein at least the excitation laser condensing unit is stored in a housing having soundproofing performance ([0106]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Oyagi with Yamamoto and Hidehiko. Utilizing a sound proofing material/housing would be obvious since it protects the condensing unit, and other elements, from unwanted vibrations that can impact its performance. This results in a more accurate measurement. 

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidehiko JP2003185639 in view of Yamamoto US 20110286005 and Irisawa US 20150160168 in view of Shigeaki JP 2005147813 (as seen in IDS).
As to claim 10, Hidehiko teaches “an excitation laser device configured to irradiate the inspection target with measurement laser light that is laser light for detecting vibration induced in the inspection target (Figure 1, #6; [0033]); wherein the condensing position deriving portion derives a second amount of adjustment of a condensing position of the excitation laser condensing unit on the basis of a distance between the measurement laser device and an irradiation location of the measurement laser light radiated by the excitation laser device (Figure 1, #14, #15; [0036]).”
Yamamoto teaches “and wherein the communicating portion is configured to transmit control information including information representing the second amount of adjustment to the measurement laser condensing unit (Figure 1, #14 and #7; [0053]).”
The prior arts do not teach a measurement laser condensing unit.
Shigeaki teaches “and a measurement laser condensing unit configured to condense the measurement laser light radiated by the measurement laser device (Figure 1 contains multiple lenses, #6, L2 and L1, that acts as condensing units. Element #16 is the measurement laser which has light entering it after passing multiple lenses).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Shigeaki with Yamamoto and Hidehiko. Replicating a known and taught element only involves routine skill in the art. The condensing unit is taught and its criticality is taught by Hidehiko, therefore adding another condensing unit would only involve routine skill in the art. Furthermore, the Shigeaki reference now teaches that a system having multiple condensing units is known and widely used in order to increase the accuracy of an optical measuring system. 

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidehiko JP2003185639 in view of Yamamoto US 20110286005 and Irisawa US 20150160168 in view of Shigeaki JP 2005147813 (as seen in IDS) in further view of Akiyoshi US 5844149.
As to claim 11, the prior arts do not explicitly teach a sweep device, however, the concept of moving the laser to lenses in order to scan the entire object under test is known and obvious.
Akiyoshi teaches “a sweep device configured to sweep the excitation laser light output by the excitation laser device and the measurement laser light output by the measurement laser light device (Column 14, lines 31-37).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Akiyoshi with Shigeaki, Yamamoto and Hidehiko. Sweeping or scanning allows the user to scan the entirety of the object under test. This can be done manually by the user, or it can be motorized.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hidehiko JP2003185639 in view of Yamamoto US 20110286005 and Irisawa US 20150160168 in view of Jiao US 20120320368.
As to claim 13, the prior arts do not teach a moving body, however, moving a target would be obvious since it allows the entire target to be scanned.
Jiao teaches “A moving body equipped with the measuring system (Claim 1).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to have combined the teachings of Jiao with Shigeaki and Yamamoto. Sweeping or scanning allows the user to scan the entirety of the object under test. This can be done manually by the user, or it can be motorized.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863